Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/26/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,14,15,16,17,18,19,20 are pending, of which claims 1,2,3,5,6, 14,15,16,18,19 were amended and claims 7,8,9,10,11,12,13 are cancelled.  The amendments of claims 1, 10, 12, 14, 15, and 16 are supported by the originally filed disclosure.  

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 02/26/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 7,8,9,10,11,12,13 directed to Invention II non-elected without traverse.  Accordingly, claims 7,8,9,10,11,12,13 been cancelled.


Allowable Subject Matter
Claims 1,2,3,4,5,6,14,15,16,17,18,19,20 allowed.
The following is an examiner’s statement of reasons for allowance:


LIU teaches a water molecule exchanging device comprising:, especially at abstract
at least one water molecule-selective molecular sieve membrane sheet having a H2O permeance, the at least one water molecule-selective molecular sieve membrane sheet comprising a coating layer comprising zeolite (molecular sieve crystals) having a thickness less within claimed range, and located on a surface of a porous support sheet having a thickness less than 200µm and a porosity overlapping the claimed range, especially at abstract, table 1
at least one set of sweep flow channels 805 having a height overlapping claimed range, a hydraulic diameter (depicted as square) overlapping claimed range, an open-front area fraction within claimed range (as depicted), and an open membrane area fraction  within claimed range (as depicted), especially at fig 8, para 48,58.
LIU fails to teach the claim as a whole, and most notably the portion(s): at least one water molecule-selective molecular sieve membrane sheet having a H2O permeance greater than 2 x10-6 mol/m2/Pa/s, and located on a surface of a porous support sheet having 90% of pores smaller than 2µm 
at fig 8 “at least one set of process flow channels having a height in a range of 0.3 to 2.0mm, a hydraulic diameter in a range of 0.3 to 2.0 mm, an 
at fig 8 “wherein the at least one set of process flow channels and the at least one set of sweep flow channels are separated by the at least one water molecule-selective molecular sieve membrane sheet.”


Regarding instant claims 2,3,4,5,6,15,16,17,18,19,20, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For instant claim 16, "[[a]] the porous support sheet" 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776